                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
               Plaintiff,                         §
v.                                                §
                                                  §    CRIMINAL ACTION NO. 4:12-CR-285
JUAN SCOTT LOPEZ,                                 §
                                                  §
               Defendant.                         §


                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

       Now before the Court is the request for revocation of Defendant’s supervised release. After

the District Judge referred the matter to this Court for a report and recommendation, the Court

conducted a hearing on November 12, 2019, to determine whether Defendant violated his

supervised release. Defendant was represented by Frank Henderson. The Government was

represented by Anand Varadarajan.

       Juan Scott Lopez was sentenced on February 5, 2014, before The Honorable Marca A.

Crone of the Eastern District of Texas after pleading guilty to the offense of Felon in Possession

of a Firearm, a Class C felony. This offense carried a statutory maximum imprisonment term of

10 years. The guideline imprisonment range, based on a total offense level of 18 and a criminal

history category of III, was 33 to 41 months. Juan Scott Lopez was subsequently sentenced to 41

months imprisonment followed by a 3-year term of supervised release subject to the standard

conditions of release, plus special conditions to include financial disclosure, substance abuse

testing and treatment, and a $100 special assessment. On March 23, 2017, Juan Scott Lopez

completed his period of imprisonment and began service of the supervision term. On February 27,

2018, the defendant's conditions of supervised were modified to include a special condition for


REPORT AND RECOMMENDATION – Page 1
alcohol abstinence. On November 4, 2019, this case was reassigned to U.S. District Judge

Amos L. Mazzant, III

       On November 4, 2019, the U.S. Probation Officer executed a First Amended Petition for

Warrant or Summons for Offender Under Supervision [Dkt. 45, Sealed]. The Amended Petition

asserted that Defendant violated eleven (11) conditions of supervision, as follows: (1), (3), (4), (9),

(11) the defendant shall not commit another federal, state, or local crime; (2), (5), (10) the

defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use,

distribute, or administer any controlled substance or any paraphernalia related to any controlled

substances, except as prescribed by a physician; (6) The defendant shall report to the probation

officer and shall submit a truthful and complete written report within the first five days of each

month; (7) the defendant shall notify the probation officer at least ten days prior to any change in

residence or employment; and (8) the defendant shall notify the probation officer within seventy-

two hours of being arrested or questioned by a law enforcement officer.

       The Petition alleges that Defendant committed the following acts: (1), (2) On January 22,

2018, the offender was arrested for Public Intoxication by the Chickasaw Nation Lighthouse Police

Department in Thackerville, Oklahoma. On April 13, 2018, the offender appeared in court in Love

County, Oklahoma, entered a plea of guilty and was assessed a $75 fine, $325 court costs, and $30

victim compensation fee; (3) On March 31, 2019, the offender was arrested for felony fraud by the

Wylie, TX, Police Department. According to the offense report, officers responded to a report of

a suspicious person at a motel and made contact with the offender. Upon a search of his belongings,

officers located personal checks, and written notes which contained identifying information for

over 50 people, which included names, dates of birth, and social security numbers. The offender

was transported to the Collin County Jail for booking on a felony charge of Fraudulent



REPORT AND RECOMMENDATION – Page 2
Use/Possession of Identify Information over 50 Items. He was released on $10,000 bond on April

11, 2019, and this charge is pending indictment before the Collin County Grand Jury; (4), (5) On

June 6, 2019, the offender was arrested by the Farmer's Branch, TX, Police Department for the

misdemeanor offense of Fail to Identify. The officers observed the offender looking through the

windows of vehicles in a business parking lot. Upon making contact and questioning the offender,

he provided false information regarding his identity to the responding officers. The offender was

also issued a citation for possession of drug paraphernalia, as the officers discovered a small baggie

which contained a trace amount of methamphetamine residue. The offender was booked in the

Dallas County Jail on the Fail to Identify charge, was released on June 9, 2019, on $500 bond, and

this charge was dismissed on October 23, 2019; (6) The defendant failed has failed to submit his

monthly supervision report for the months of January through May 2019. Additionally, he has

submitted numerous delinquent monthly reports; (7) On June 27, 2019, the property manager for

the apartment complex where the offender was residing advised the probation officer that offender

was evicted approximately three months prior for failing to pay rent. The offender failed to notify

the probation officer of his change in residence; and (8), (9), (10), (11) The offender failed to notify

the probation officer of his arrest by the Wylie, TX, Police Department on March 31, 2019, and of

his arrest by the Farmer's Branch, TX, Police Department on June 6, 2019. On June 23, 2019, the

offender was arrested by the Dallas, TX, Police Department for Possession of a Controlled

Substance, Unauthorized Use of a Motor Vehicle (UUMV), and Fraudulent Use/Possession of

Identifying Items. On October 22, 2019, the offender entered a plea of guilty to the offense of

Possession of a Controlled Substance, 1<4 Grams, Case No. F19-55906, and was sentenced to four

years deferred adjudication probation. The UUMV charge has not been filed, and no future court

date information is available on the fraud offense. On July 15, 2019, the offender was arrested by



REPORT AND RECOMMENDATION – Page 3
the Farmer’s Branch, TX, Police Department for Burglary of a Habitation, Case No. F19-22494,

and Fraudulent Use/Possession of Identifying Information, 5<10, Case No. F19-22491. The arrest

report reveals the offender was found in possession of various tools, lawn equipment, a new air

conditioner unit, tool boxes and other stolen items. Additionally, he was found to be in possession

of fraudulent identification documents including personal checks, social security cards, credit

cards and insurance cards. On October 22, 2019, the offender entered a plea of guilty to the

aforementioned offenses in Dallas County District Court, and was sentenced to four years deferred

adjudication probation.

       Prior to the Government putting on its case, Defendant entered a plea of true to

allegation 11 of the Petition. The Government dismissed the remaining allegations. Having

considered the Petition and the plea of true to allegation 11, the Court finds that Defendant did

violate his conditions of supervised release.

       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court. At hearing, Defendant requested to be housed at the

Bureau of Prisons Seagoville Camp facility.

                                     RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of eight months, with no term of supervised release to follow.

       The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

the North Texas area, if appropriate.   SIGNED this 6th day of December, 2019.




                                                                  ___________________________________
REPORT AND RECOMMENDATION – Page 4                                Christine A. Nowak
                                                                  UNITED STATES MAGISTRATE JUDGE
